PER CURIAM.
This is an appeal from the trial court’s order denying Hope’s motion for post-conviction relief. The trial court found that Hope’s allegations lacked merit in light of his plea of guilty and his negotiated sentence. The court also found that Hope was apprised of, and afforded the opportunity to question, the terms of his sentence in open court. However, the trial court failed to attach any portions of the record substantiating its findings. Accordingly, since the record before us fails to show conclusively that Hope is entitled to no relief, the order is reversed and the cause remanded either for attachment of those portions of the record establishing that Hope is entitled to no relief, or for further proceedings consistent with rule 3.850, Florida Rules of Criminal Procedure.
REVERSED and REMANDED for further proceedings.
ZEHMER, C.J., and JOANOS and WEBSTER, JJ., concur.